COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Willis
Argued at Salem, Virginia


STUART M. BERGMAN

v.           Record No. 1876-96-3

JANICE L. BERGMAN
                                                OPINION BY
                                         JUDGE SAM W. COLEMAN III
JANICE L. BERGMAN                              JULY 15, 1997

v.           Record No. 1948-96-3
STUART M. BERGMAN


       FROM THE CIRCUIT COURT OF THE CITY OF MARTINSVILLE
                   Martin F. Clark, Jr., Judge

             Philip G. Gardner (Gardner, Gardner, Barrow &
             Sharpe, P.C., on briefs), for Stuart M.
             Bergman.

             H. Morgan Griffith for Janice L. Bergman.



     The issue in these appeals is whether the trial court erred

in interpreting the terms "reside" and "cease" when construing

the spousal support provision of the parties' separation

agreement.    Both parties appeal the trial court ruling.    We hold

that the trial court erred in finding that the word "reside" was

an ambiguous term requiring the admission of parol evidence.

Further, we hold that the evidence failed to prove that the

former wife violated the "reside" provision in the separation

agreement.    Finally, we hold that the trial court erred in

finding that the word "cease" was ambiguous and interpreting that

term in the agreement to mean "temporarily suspend."
Accordingly, we reverse the trial court's decision.

                               FACTS

     In April 1989, Stuart and Janice Bergman entered into a

property settlement agreement in which Mr. Bergman agreed to pay

spousal support in an amount equal to twenty-five percent of his

salary up to $160,000 and twenty percent of his salary, including

bonuses, that exceeded $160,000.    The paragraph of the agreement

in controversy stated, "[s]pousal maintenance and support shall
cease in the event Janice L. Bergman resides with a male person

to whom she is not married excluding immediate relatives such as

her father or a brother or male child."   (Emphasis added).    The

trial court ratified, confirmed and approved the agreement and

incorporated certain provisions, including the spousal support

provision, into the final divorce decree.

     In 1994, Mr. Bergman filed a petition to terminate spousal

support based on the foregoing provision of the settlement

agreement.   He alleged that Janice Bergman was residing with a

male to whom she was not married.

     At the hearing on Mr. Bergman's petition, Mr. Bergman

presented evidence that he had observed a man at his former

wife's home on several occasions.   Mr. Bergman then hired a

private investigator, who began surveillance of Janice Bergman's

home to determine whether the man was "residing" with her.     The

combined surveillance by Mr. Bergman and the investigator lasted

several years.   During that time, the man's vehicle and Janice



                               - 2 -
Bergman's vehicle were seen at the same location, either at her

home or his home, late at night on numerous occasions.       Mr.

Bergman introduced into evidence detailed notes and a calendar

chronicling the dates and times on which he and the investigator

observed that the man "spent the night" with Janice Bergman.

     Janice Bergman confirmed that the truck seen at her home by

her former husband and the investigator was that of a male friend

whom she dated.   She testified that they had a dating

relationship and acknowledged that they had spent nights together

but only on intermittent weekends.     When the man stayed

overnight, he slept in her room.   Janice Bergman testified that

her friend did not keep his clothing or toiletries at her home

and did not have a key to her house.    Further, her male friend

did not receive mail at her house, nor did they have a joint post

office box.   Janice Bergman further testified that she and the

man never helped each other financially and that she did not use

his truck and he did not use her car.    Janice Bergman refuted

several of the investigator's entries, stating that she and her

friend were out of town together at a time when, according to the

investigator's notes, the investigator had purportedly observed

their cars moving between the two houses.
     The man's brother and sister, who lived with him at their

parents' home, testified that he had moved into a bedroom in the

basement of their parents' home in July or August of 1993.         His

sister testified that he usually had dinner with the family and




                               - 3 -
rarely spent the night away from their home.   The man's father

testified that his son did not spend the night away from home

often and that he did not pay rent or contribute to household

expenses.

     The man's employer testified that, due to the nature of his

job in the maintenance department for Glass Dynamics, he was

subject to being called to work at any time.   However, the man

never gave Janice Bergman's address or telephone number to his

employer.   Instead, he gave his home and his parents' home phone

numbers and addresses.
     The parties' son, Robert, lived at home with his mother

until he went to college in 1994.   He testified that, although

his mother and the man had a dating relationship, the man kept no

clothing or personal effects at his mother's home.   The only item

in the house that the son could recall that belonged to the man

was a broken shop vacuum kept in the garage.   While Robert was

living at home, the man stayed at the house, at most, three or

four nights per month and never two nights in a row.   Robert also

testified that the investigator's notes concerning the man's

staying at the house during the weekend of December 4, 1993 were

incorrect because he recalled being home alone studying.

     The trial judge ruled that the term "reside" as used in the

settlement agreement was ambiguous; therefore, the judge received

parol evidence to determine the parties' intent when using the

term, "reside."   After receiving the evidence, the trial judge




                               - 4 -
ruled that the term "reside" as used in the agreement meant:
          that either party would move into the home of
          the other a significant amount of clothing or
          personal property[,] . . . that the parties
          would spend more than four nights . . .
          together per calendar month under the same
          roof with each other[,] . . . that the
          parties would spend more than two consecutive
          nights together under the same roof, that
          would exclude vacations and out-of-town
          trips[, and] . . . that a party received mail
          or had a phone listing or made a significant
          economical or nonmonetary contribution to the
          home or the residence of the other . . . .

The judge found that, based upon the evidence presented, the man

was "residing" with Janice Bergman in violation of the settlement

agreement provision.   The trial judge then interpreted the term

"shall cease" in the same provision to mean that spousal support

would be suspended while Janice Bergman was "residing" with an

unrelated male but would be reinstated once she was no longer

"residing" with "a male person" other than her father, brother,

or male child.

                              ANALYSIS
     Property settlement agreements are contracts subject to the

same rules of formation, validity, and interpretation as other

contracts.   Smith v. Smith, 3 Va. App. 510, 513, 351 S.E.2d 593,

595 (1986); Tiffany v. Tiffany, 1 Va. App. 11, 15, 332 S.E.2d
796, 799 (1985).   "Extrinsic evidence can be admitted to explain

an ambiguity in a document.   However, the ambiguity must be

apparent on the face of the instrument."    Cohan v. Thurston, 223
Va. 523, 525, 292 S.E.2d 45, 46 (1982).    A contract term is not



                               - 5 -
ambiguous merely because the parties disagree as to the term's

meaning.   Ross v. Craw, 231 Va. 206, 212-13, 343 S.E.2d 312, 316

(1986); Smith, 3 Va. App. at 513-14, 351 S.E.2d at 595.    Rather,

the question of whether a writing is ambiguous is a matter of

law, not of fact.   Langman v. Alumni Ass'n of the Univ. of

Virginia, 247 Va. 491, 498, 442 S.E.2d 669, 674 (1994); Wilson v.

Holyfield, 227 Va. 184, 187, 313 S.E.2d 396, 398 (1984).    "Thus,

we are not bound by the trial court's conclusions on this issue,

and we are permitted the same opportunity as the trial court to

consider the contract provisions."     Tuomala v. Regent University,

252 Va. 368, 374, 477 S.E.2d 501, 505 (1996).
          "It is the function of the court to construe
          the contract made by the parties, not to make
          a contract for them. The question for the
          court is what did the parties agree to as
          evidenced by their contract. The guiding
          light in the construction of a contract is
          the intention of the parties as expressed by
          them in the words they have used, and courts
          are bound to say that the parties intended
          what the written instrument plainly
          declares."

Wilson, 227 Va. at 187, 313 S.E.2d at 398 (quoting Meade v.

Wallen, 226 Va. 465, 467, 311 S.E.2d 103, 104 (1984)).

     "In construing the terms of a property settlement agreement,

just as in construing the terms of any contract, we are not bound

by the trial court's conclusions as to the construction of the

disputed provisions."   Smith, 3 Va. App. at 513, 351 S.E.2d at

595 (citations omitted); Hedrick v. Hedrick, 3 Va. App. 452, 455,

350 S.E.2d 526, 528 (1986).   "[I]f all the evidence which is



                               - 6 -
necessary to construe a contract was presented to the trial court

and is before the reviewing court, the meaning and effect of the

contract is a question of law which can readily be ascertained by

this court."     Fry v. Schwarting, 4 Va. App. 173, 180, 355 S.E.2d
342, 346 (1987).

         We hold that the term "reside," as used by the parties in

this contract, is not ambiguous.    No other provisions in the

contract render the term confusing or ambiguous.    The contract

does not evidence any intent that the word was used in a special

way or was intended to have a meaning other than its ordinary

meaning.    Thus, in construing and enforcing the provision of the

agreement we apply the plain meaning of the term, "resides with."
 Smith, 3 Va. App. at 514, 351 S.E.2d at 595-96 ("When the terms

of a disputed provision are clear and definite, it is axiomatic

that they are to be applied according to their ordinary meaning.

. . .").    In common usage, to "reside" is "[to] settle oneself or

a thing in a place, to be stationed, . . . to dwell permanently

or continuously, [to] have a settled abode for a time, [to] have

one's residence or domicile."     Webster's Third New International

Dictionary 1931 (1981). 1
     1
      Stuart Bergman argues that "reside" is capable of being
interpreted in more than one way, rendering the term ambiguous.
Although "reside" is not synonymous with "resident" or
"residence," the definition of those terms supports our holding
that "reside" is not an ambiguous term. To "reside" is to be a
"resident" or have a "residence" as those terms have been
interpreted by Virginia courts. Virginia cases interpreting the
terms "residence" and "resident" have generally given the terms
their plain meaning. See Long v. Ryan, 71 Va. (30 Gratt.) 718
(1878) (conflict of laws case interpreting "residence" to mean a



                                 - 7 -
     Thus, the factors that determine whether a person "resides"

with another, as that term is used in the parties' agreement,

include determining whether the persons are living together on a

continuous or frequent basis with some degree of permanency,

whether they have clothing and/or personal belongings in the same

home or residence, whether they receive mail or frequent phone

calls at each other's home, whether they contribute to the

payment of bills or make significant nonmonetary contributions to

the home, and whether they intend the home to be their residence.

Unlike the term "cohabit," the term "reside" does not encompass

consideration of the personal relationship between the

individuals.   See Schweider v. Schweider, 243 Va. 245, 248, 415
S.E.2d 135, 137 (1992); Frey v. Frey, 14 Va. App. 270, 273, 416
S.E.2d 40, 42 (1992).   Thus, no proof of an intimate relationship

would be necessary to prove that Janice Bergman was "residing"

with an unrelated male.   Furthermore, the length of time that a

(..continued)
place "to abide, to sojourn, to dwell . . . permanently or for a
length of time[,] . . . as contradistinguished from the mere
temporary locality of existence"); Smith v. Smith's Ex'r, 122 Va.
341, 94 S.E. 777 (1918) (same); Griffin v. Woolford, 100 Va. 473,
41 S.E. 949 (1902) (same). Although the terms "resident" and
"residence" have been interpreted to have the same meaning as
"domicile" for purposes of the election laws and tax laws, see
Dotson v. Commonwealth, 192 Va. 565, 66 S.E.2d 490 (1951)
(election laws); Talley v. Commonwealth, 127 Va. 516, 103 S.E.
612 (1920) (tax laws), the contract in this case contains nothing
to indicate an intent by the parties that the term "reside" be
given any meaning other than its ordinary one. Compare USAA Cas.
Ins. Co. v. Henley, 251 Va. 177, 181, 465 S.E.2d 791, 793 (1996)
(giving special meaning to the term "resident of the household"
as compared to "resident"); Allstate Ins. Co. v. Patterson, 231
Va. 358, 361, 344 S.E.2d 890, 892 (1986) (same).




                               - 8 -
person lives at a particular location is but one factor that

governs whether the person "resides" at a location.    Accordingly,

we look to the circumstances of each case to determine whether

one person "resides with" another.

     Under the facts of this case, the evidence failed to prove,

as a matter of law, that Janice Bergman was residing with the man

she was dating.   He did not have clothing, toiletries, or

personal belongings at Janice Bergman's home.   In addition, he

did not have a key or access to her home.   No evidence proved

that he spent time there while Janice Bergman was away, as a

person who "resides" at the home would have done.     See Pendleton

v. Pendleton, 918 P.2d 159, 160 (Utah 1996).    No evidence was

presented that the man intended to "reside with" Janice Bergman.

In fact, the evidence indicated that he was no more than a

frequent overnight visitor during the two year period that they

dated.    Thus, we hold that the trial court's finding that Janice

Bergman was "residing with" the man is not supported by the

record.

     Turning to the trial court's ruling concerning the term

"shall cease" in the parties' agreement, we hold that the trial

court erred in finding that the term meant "temporarily suspend."

"'[C]ourts cannot read into contracts language which will add to

or take away from the meaning of the words already contained

therein.'"    Henderlite v. Henderlite, 3 Va. App. 539, 541, 351
S.E.2d 913, 914 (1986) (quoting Wilson v. Holyfield, 227 Va. 184,



                                - 9 -
187, 313 S.E.2d 396, 398 (1984)).    "Where there is no ambiguity

in the terms of a contract, we must construe it as written, . . .

and we are not at liberty to search for the meaning of the

provisions beyond the pertinent instrument itself."    Smith, 3 Va.

App. at 514, 351 S.E.2d at 595-96.

     At the hearing, neither party contended that the term "shall

cease" was ambiguous and no parol evidence was introduced as to

what the parties intended when they used the term.    The term

"shall cease" is not ambiguous; its meaning is clear and certain.

The contract provides that spousal support "shall cease" in the

event of death of either party, the remarriage of Janice Bergman,

or in the event she should reside with a male person to whom she

is not married other than relatives, such as a father, brother,

or son.   As the term is used, it is clear that the parties

intended "shall cease" to mean "end permanently."
     For the foregoing reasons, we reverse the trial court's

decision and hold that Stuart Bergman failed to prove a change in

condition under the terms of the parties' settlement agreement.

Accordingly, we dismiss the case.
                                            Reversed and dismissed.




                              - 10 -